Registration Nos. 333-190593 811-22878 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post Effective Amendment No.03 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.05 [X] (Check appropriate box or boxes) American Independence Funds Trust II (Exact Name of Registrant as Specified in Charter) 80 THEODORE FREMD AVENUE RYE, NY 10580 (Address of Principal Executive Offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3477 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC 80 THEODORE FREMD AVENUE RYE, NY 10580 COPIES TO: JON RAND DECHERT LLP 1 NEW YORK, NY 10036-6797 It is proposed that the filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) of Rule 485. [ ] on (date) pursuant to paragraph (b) of Rule 485. [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485. [ ] on (date) pursuant to paragraph (a)(1) of Rule 485. [ ] 75 days after filing pursuant to paragraph (a)(2) of Rule 485. [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 03 to the Registration Statement on Form N-1A of the American Independence Funds Trust II (the “Trust”) hereby incorporates Parts A, B and C from the Trust’s Post-Effective Amendment No. 02 on Form N-1A filed February 27, 2015. This PEA No. 03 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in Post-Effective Amendment No. 02 to the Trust’s Registration Statement with respect to the American Independence MAR Tactical Conservative Fund, American Independence MAR Tactical Moderate Growth Fund, American Independence MAR Tactical Growth Fund, American Independence MAR Tactical Aggressive Growth Fund and American Independence Laffer Dividend Growth Fund. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Registration statement to be signed on its behalf by the undersigned thereunto duly authorized, in the City of New York and State of New York on the 16th day of March 2015. AMERICAN INDEPENDENCE FUNDS TRUST II By: /s/ Eric M. Rubin Eric M. Rubin, President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Eric Rubin President March 16, 2015 Eric Rubin /s/ Terry Carter* Trustee March 16, 2015 Terry Carter /s/ Jeffrey Haas* Chairman of the Board and Trustee March 16, 2015 Jeffrey Haas /s/ George Mileusnic* Trustee March 16, 2015 George Mileusnic /s/ John J. Pileggi* Trustee March 16, 2015 John J. Pileggi *By: /s/ Eric M. Rubin Eric Rubin, Attorney-in-Fact pursuant to Power of Attorney filed on February 27, 2015 with Post-Effective Amendment No. 02. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Label Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
